DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 31, 2021.  It is noted, however, that applicant has not filed a certified copy of the IN 202111014652 application as required by 37 CFR 1.55.
Drawings
	Eight (8) sheets of drawings were filed on September 26, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities:  “anyone” in line 2 of claim 18 should be – any one--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettengel et al. (US 5,080,459).
Regarding claims 1-3, 7-9, and 11; Wettengel et al. discloses a splice closure (see Figures 1a and 1b) comprising: 
one or more splicing cassettes (assembly 1; see Figures 1a and 1b), 
wherein each of the one or more splicing cassettes (1) has a plurality of foldable sub-cassettes (trays 2; see Figures 1a, 1b and 9; see the abstract; see column 2, lines 57-62, and column 4, lines 24-38), and 
each of the plurality of foldable sub-cassettes (2) further has one or more splice protectors (26; see Figure 9);
wherein the one or more splicing cassettes (1) are arranged in any one configuration selected from an open configuration (see Figure 1b) and a closed configuration (see Figure 1a);
wherein in the open configuration (see Figure 1b) of the one or more splicing cassettes (1), each of the plurality of foldable sub-cassettes (2) is hinged (at hinges 3) to adjacent foldable sub-cassettes (2);
wherein, in a closed configuration (see Figure 1a) of the one or more splicing cassettes (1), the plurality of foldable sub-cassettes (2) is folded on to a base cassette (21) forming the one or more splicing cassettes (1);  
wherein in the closed configuration the one or more splicing cassettes (2) are arranged parallelly in the splice closure (see Figure 1a);
wherein the one or more splice protectors (26; see Figure 9) on the plurality of foldable sub-cassettes (2) of a splicing cassette (1) are arranged unaligned to an adjacent foldable sub-cassettes (2) of the splicing cassette;
wherein the one or more splice protectors (26) are defined by a splice protector thickness (see Figure 9) and each of the plurality of foldable sub-cassettes (2) is defined by a sub-cassette thickness (see Figure 1a, 1b and 9).  
Regarding claims 17, 18, and 20; a method for creating a splice closure (Figures 1a and 1b) with high density splice cassettes (1) comprises:
creating one or more splicing cassettes (1), 
wherein each of the one or more splicing cassettes (1) has a plurality of foldable sub-cassettes (2), and each of the plurality of foldable sub-cassettes (2) has one or more splice protectors (26; see Figure 9);
wherein the method comprises arranging the one or more splicing cassettes (1) in any one configuration selected from an open configuration (see Figure 1b) and a closed configuration (see Figure 1a);
wherein in the closed configuration (see Figure 1a) of the one or more splicing cassettes (1), the plurality of foldable sub-cassettes (2) is folded on to a base cassette (21) forming the one or more splicing cassettes (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wettengel et al. (US 5,080,459).
Regarding claims 4 and 19; Wettengel et al. discloses the splice closure of claim 1 and the method of claim 17 as discussed above, wherein in the open configuration (see Figure 1b) of the one or more splicing cassettes (1), each of the plurality of foldable sub-cassettes (2) is hinged (hinge es 3) to adjacent foldable sub-cassettes (2) and arranged horizontally.  Wettengel et al. does not specifically teach that the sub-cassettes are for splicing of one intermittently bonded ribbon (IBR) or a ribbon, however, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to employ the sub-cassettes (trays 2) of Wettengel et al. to splice any desired optical fiber, including an optical fiber ribbon, since optical fiber ribbons and intermittently bonded optical fiber ribbons were known alternative optical fiber configurations in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5; Wettengel et al. teaches that each of the plurality of foldable sub-cassettes (2; see Figures 1a, 1b, and 9) have space for 12 optical transmission elements (12 optical fibers and/or 12 splicing elements 26 are illustrated in Figure 9).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to place 12 optical fibers within the 12 splice locations, 26, in the trays, 2, for the purpose of accommodating a desired number of optical fibers.
Regarding claim 6; Wettengel et al. does not disclose that each of the 12 optical transmission elements has a different color.  The examiner takes Official notice that it’s known to one of ordinary skill in the art to provide a different color coating to each optical fiber in a cable for the purpose of providing a color-coded means of identifying the optical fibers.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide an optical fiber ribbon or cable having 12 optical fibers that each have a different color coating thereon for the purpose of identifying each optical fiber.
Regarding claim 13; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the sub-splice cassette (2) with any dimensions necessary to accommodate an optical fiber of desired size and a corresponding optical splice protector (26) of desired diameter, including a diameter of 5.8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 14; the limitations of claim 14 are taught or suggested by the prior art as applied to claims 4 and 6 above.
Regarding claims 15 and 16; Wettengel et al. teaches that 12 splice protectors (26) are provided (see Figure 9).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a ribbon protector as the splice protector (26; see Figure 9) in the invention of Wettengel et al. for the purpose of accommodating optical fiber ribbons, which are known alternative optical fiber configurations to one of ordinary skill in the art, wherein one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wettengel et al. (US 5,080,459) in view of Beckers et al. (EP 2 490 059 A1).
Regarding claims 10 and 12; Beckers et al. teaches that fiber organizers (30; see Figure 10) may include a recessed area (46) wherein optical elements (3) that are thicker than the fiber organizer (30) may be received within an adjacent organizer (30) to provide a compact hinged stack of fiber organizers (see Figure 11) having a reduced dimension (see paragraph 45), wherein the optical element (3) has a thickness that is more than the thickness of the adjacent cassette.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide each of the plurality of foldable sub-cassettes (2) with one or more cavities (receiving space) operable configured to accommodate the one or more splice protectors (26) of an adjacent foldable sub-cassettes (2) in the one or more splicing cassettes (1), wherein the splice protector (26) has a thickness that is more than the sub-cassette thickness, for the purpose of providing a compact stack of sub-cassettes that can accommodate splice protectors of desired thickness, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Milanowski et al. (US 5,323,478) discloses an assembly of stacked and hinged splice modules (see the entire disclosure);
Cobb et al. (US 5,689,605) discloses a splice cassette assembly (1) having a base (2) and sub-cassettes (5; see Figure 1);
Otani et al. (US 5,956,449) discloses a foldable splice holder for holding splices (5; see the entire document);
Daoud (US 6,353,697 B1) discloses a splice holder (see the entire document);
Womack et al. (US 7,113,687 B2) discloses a carrier for multiple splice trays (see the entire document);
Milanowski et al. (EP 1 026 530 A1) discloses a splice cassette assembly (see Figure 1) with sub-splice cassettes (2);
Ahn et al. (CN 1110714 C) discloses a cassette assembly (see Figure 1 and 10);
Allen (US 2007/0104447 A1) disclose a foldable fiber optical splice assembly (see the entire disclosure);
Gonzales et al. (US 7,418,184 B1) disclose a foldable fiber optical splice assembly (see the entire disclosure);
Gonzales et al. (US 2008/0310811 A1) disclose a foldable fiber optical splice assembly (see the entire disclosure); and
Cote et al. (CA 2 719 214 A1) discloses a splice assembly (see the entire document).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874